                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION-FLINT

IN RE:
Michael Broughton                                    CHAPTER 13
                                                     CASE NO: 21-30270
     Debtor                                          JUDGE JOEL D. APPLEBAUM
_______________________/


               ORDER ADJOURNING CONFIRMATION HEARING

      IT IS HEREBY ORDERED that the Confirmation Hearing shall be adjourned April
20, 2021 at 9:00 to July 20, 2021 at 9:00 AM.

       IT IS FURTHER ORDERED that complete plan payments of $1,000.00 shall post
to the Trustee’s records on or before April 30, 2021, May 30, 2021, June 30, 2021 and a
partial payment of $500.00 by July 10, 2021.

      IT IS FURTHER ORDERED that should the Debtor fail to fulfil the above
conditions any party in interest may file a notice of default and proposed order dismissing
and the case shall be dismissed with no other notice or hearing.

IT IS FURTHER ORDERED that this case may be confirmed prior to the adjourned date
upon the approval of objecting creditors and the Chapter 13 Trustee.

      IT IS FURTHER ORDERED that Debtor’s counsel shall serve a copy of the entered
order on the Debtor and any interest parties as applicable within 7 days.




Signed on April 21, 2021




     21-30270-jda     Doc 30   Filed 04/21/21   Entered 04/21/21 08:49:16   Page 1 of 1
